Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Emergency Disaster Systems, Inc. Balance Sheet August 7, 2006 Assets Current assets Cash and equivalents $ Inventory 17,500 Total current assets 17,500 Total assets 17,500 Liabilities and shareholders' equity Current liabilities Bank overdraft 1,404 Accrued income taxes 5,887 Due to related party Total current liabilities 7,291 Total liabilities 7,291 Shareholders' equity Common stock, par value $.001 per share. Authorized 10,000,000 shares; 1,000 issued and outstanding 1 Additional paid-in capital 999 Retained earnings (deficit) 9,209 Total shareholders' equity 10,209 Total liabilities and shareholder's equity $ 17,500 See accompanying notes to financial statements 2 Emergency Disaster Systems, Inc. Statements of Operations For the period July 19, 2006 (date of inception) to August 7, Revenues $ 17,700 Cost of sales Gross margin Operating expenses Other general and administrative expenses Total costs and expenses Operating income Income taxes Net income (loss) $ 9,209 Weighted average number of common shares outstanding Net income (loss) per share $ 9.21 See accompanying notes to financial statements 3 Emergency Disaster Systems, Inc. Statement of Changes in Shareholders' Equity Additional Retained Total Common Common Paid-in Earnings Shareholders' Shares Stock Capital (Deficit) Equity July 19, 2006 issued 1,000 shares of common stock for cash $ 1,000 $ 1 $ 999 $ $ 1,000 Net income for the period July 19, 2006 (date of inception) through August 7, 2006 9,209 9,209 Balance, August 7, 2006 1,000 1 999 9,209 10,209 See accompanying notes to financial statements 4 Emergency Disaster Systems, Inc. Statements of Cash Flows For the period July 19, 2006 (date of inception) to August 7, 2006 Cash flows from operating activities Net (loss) $ 9,209 Adjustments to reconcile net income to net cash provided by (used by) operations: Increase in inventory (17,500) Increase in bank overdraft 1,404 Increase in accrued income taxes 5,887 . Net cash used by operating activities (1,000) Cash flows from financing activities Advances from related party 1,000 Repayment to related party (1,000) Proceeds from sale of common stock 1,000 Cash flows from financing activities 1,000 Net increase (decrease) in cash Cash, beginning of period Cash at end of period 5 See accompanying notes to financial statements
